IN THE SUPREME COURT OF IOWA
                             No. 77 /05-0101

                          Filed August 18, 2006

BOBBY D. MARTIN, SR.,

      Appellee,

vs.

BOBBY D. MARTIN II,

      Appellant.

________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Appanoose County,

Annette J. Scieszinski, Judge.



      Appeal from district court judgment ordering a parcel of land to be

partitioned by sale. DECISION OF COURT OF APPEALS AFFIRMED;

DISTRICT COURT JUDGMENT REVERSED.


      Cathleen J. Siebrecht of Siebrecht & Siebrecht Law Firm,

Des Moines, for appellant.



      Greg A. Life of Life Law Office, Oskaloosa, for appellee.
                                      2

CADY, Justice.

      This is a partition action in which the plaintiff claims an interest in

land as a tenant in common by virtue of a deed from the grantor not

joined in by his spouse. The district court concluded the deed was valid

and ordered the land to be partitioned by sale.       The court of appeals

reversed. On our review, we agree with the court of appeals. We reverse

the decision of the district court.

      I.     Background Facts and Proceedings

      Robert Martin Jr. (“Bobby”) purchased a forty-acre tract of land in

Appanoose County on contract for $12,000 on November 1, 1993. The

real estate contract named Bobby as the buyer, and the sellers gave

Bobby a warranty deed in 1999 after Bobby completed the payments

required under the contract. Bobby lived in a mobile home located on

the land.

      Bobby’s father, Robert Martin Sr. (“Bob”), provided funds to Bobby

to assist in the purchase of the land. After the purchase in 1993, Bob

moved his personal property, equipment, and numerous items described

as “junk” onto the land, with Bobby’s assistance. In addition, Bob made

several improvements to the land.         He built a pond and a driveway,

cleared trees, graded the land, and installed water pipes. Bob claimed

that Bobby acknowledged on numerous occasions that they both owned

the land.

      Bobby married on June 13, 1999. His wife, Sheryl, lived in the

home located on the land until Bobby filed for divorce in November 1999.

At that time, Bobby and Sheryl separated, and Sheryl moved out of the

home. Bobby and Sheryl had two children together.
                                      3

      During the pendency of the divorce proceedings, Bob and Bobby

entered into an agreement, entitled “Agreement Regarding Real Property.”

Under the agreement, Bob and Bobby acknowledged they both owned the

forty-acre tract of land.     They signed the agreement on February 21,

2000. That same day, Bobby executed a quitclaim deed that conveyed

the land from himself (as the sole owner) to himself and Bob as tenants

in common. Although Bobby and Sheryl were still married at the time,

Sheryl did not sign the deed.      Bobby apparently placed the deed in a

safe, because he “thought it wasn’t good” at the time, and neither Bob

nor Bobby recorded the deed.

      Bobby and Sheryl were divorced a year later on February 21, 2001.

The court awarded the homestead property to Bobby. On July 18, 2003,

after a dispute arose with Bobby, Bob recorded the quitclaim deed.

There was no explanation as to how or when Bob acquired possession of

the deed. Bob then filed a petition for partition on August 18, 2003. Bob

claimed that he and Bobby owned the land as tenants in common by

virtue of the quitclaim deed. He asked the court to have it partitioned by

sale. Bobby responded to the petition by claiming Bob had no ownership

interest in the land because the quitclaim deed by which Bob claimed to

have acquired his interest was not executed by Sheryl as required by

Iowa Code section 561.13 and was invalid. See Iowa Code § 651.2 (2003)

(stating the defendant’s answer in a partition action may deny the

interest of the plaintiff); accord Iowa R. Civ. P. 1.1203(2). The district

court held the quitclaim deed was valid, and Bob had a one-half

undivided interest in the land as a tenant in common. The court ordered

the land to be partitioned by sale. The district court also awarded Bob

attorney fees of $2,728.52.
                                     4

       The district court found that the facts of this case were unique,

and did not fall within the purpose of the statutory requirement under

section 561.13 for the spouse to join in a conveyance of the homestead.

Accordingly, it held that section 561.13 should not be applied to

invalidate the deed because to do so would result in manifest injustice.

The specific facts identified by the district court to support its conclusion

that the statute was inapplicable were that the homestead was

premarital property of Bobby, Sheryl moved from the homestead prior to

the time the quitclaim deed was executed, Bobby was granted the

homestead in the dissolution of marriage based on a stipulated

agreement between Bobby and Sheryl, and Sheryl was not asserting any

rights to invalidate the deed. Instead, the district court found Bobby was

using the statute to assert a “technical defect” and that he was not

seeking to use the statute to benefit Sheryl or the children. The district

court also found that if the statute did apply, then the stipulation

entered into by Bobby and Sheryl that included an agreement that Bobby

would be awarded the homestead constituted a ratification of the

quitclaim deed and validated the deed under section 561.13.

       Bobby appealed.     He claimed the quitclaim deed was invalid

because the land constituted his homestead, he was married at the time

of the conveyance, and his former wife never joined in the conveyance to

Bob.   The court of appeals reversed.     It held the quitclaim deed was

invalid because Bobby was married at the time the deed was executed

and his wife did not sign the deed. It rejected any notion that the statute

could be applied to support a contrary result based upon the particular

equities of the case. Bob applied for, and we granted, further review.
                                     5

      II.      Standard of Review

      An action to partition property is an equitable proceeding. Iowa R.

Civ. P. 1.1201(1).      Therefore, our review is de novo.          Thiele v.

Whittenbaugh, 291 N.W.2d 324, 327 (Iowa 1980) (citing Huse v. Noffke,

271 N.W.2d 682, 683 (Iowa 1978)).        Nevertheless, “we are justified in

giving weight to the trial court’s findings, especially so far as they relate

to credibility of witnesses, in view of his better position to determine the

real truth.”     Watts v. Archer, 252 Iowa 592, 596, 107 N.W.2d 549,

551 (1961) (citing Rasmussen v. Rasmussen, 251 Iowa 414, 419, 107
N.W.2d 114, 117 (1961); Knigge v. Dencker, 246 Iowa 1387, 1395, 72
N.W.2d 494, 498 (1955)).

      III.     Discussion

      There are many statutory and legal requirements that must be met

for a deed to result in a valid conveyance. See generally Iowa Code ch.

558. One requirement is that a spouse must join in a conveyance of the

homestead. Iowa Code section 561.13 provides, in relevant part:

            A conveyance or encumbrance of . . . the homestead, if
      the owner is married, is not valid, unless and until the
      spouse of the owner executes the same or a like instrument,
      or a power of attorney for the execution of the same or a like
      instrument, and the instrument or power of attorney sets
      out the legal description of the homestead.

Id. § 561.13.

      A conveyance by deed does not take place until the deed is

delivered. See McNertney v. Kahler, 710 N.W.2d 209, 212 (Iowa 2006) (“A

deed to be operative as a transfer of real estate must be delivered.”

(citing 23 Am. Jur. 2d Deeds § 102, at 141 (2002)); accord Orud v. Groth,

652 N.W.2d 447, 451 (Iowa 2002) (“To effectuate transfer of title under a

deed, there must be delivery, actual or symbolical, accompanied with the
                                    6

intention of the grantor to transfer title without any reservation of

control.” (citing Lathrop v. Knoop, 202 Iowa 621, 623, 210 N.W. 764, 765-

66 (1926); Tutt v. Smith, 201 Iowa 107, 110-11, 204 N.W. 294, 295-96

(1925))). Bob claims the deed was not delivered until after Bobby and

Sheryl were divorced.    Therefore, he argues, the “conveyance” under

section 561.13 did not occur during the time Bobby was married, and

Sheryl’s signature was not needed to pass title. See Iowa Code § 561.13

(“A conveyance or encumbrance of . . . the homestead, if the owner is

married, is not valid, unless and until the spouse of the owner executes

the same or a like instrument, or a power of attorney for the execution of

the same or a like instrument, and the instrument or power of attorney

sets out the legal description of the homestead.” (Emphasis added.)).

      There is a longstanding presumption that delivery occurs on the

date the deed is signed. Orud, 708 N.W.2d at 76 (citing Conway v. Rock,

139 Iowa 162, 164, 117 N.W. 273, 274 (1908)); accord Klosterboer v.

Engelkes, 255 Iowa 1076, 1083, 125 N.W.2d 115, 119 (1963) (“In the

absence of evidence to the contrary a recorded deed is presumed to have

been delivered on the date of its execution and acknowledgment.”);

Richardson v. Estle, 214 Iowa 1007, 1009, 243 N.W. 611, 613 (1932) (“In

the absence of evidence to the contrary, the deed was presumed to be

delivered on the date of its execution.”); Hall v. Cardell, 111 Iowa 206,

209, 82 N.W. 503, 504 (1900) (“The presumption is that the deed was

delivered on the day of its date or acknowledgment.” (citing McGee v.

Allison, 94 Iowa 531, 63 N.W. 322 (1895); Farwell v. Des Moines Brick

Mfg. Co., 97 Iowa 286, 66 N.W. 176 (1896); Nichols v. Sadler, 99 Iowa
429, 68 N.W. 709 (1896))). In this case, the deed was signed on February

21, 2000—when Bobby was married to Sheryl. Bob bears the burden of
                                    7

rebutting the presumption that the deed was delivered on that date “by

clear, convincing and satisfactory evidence to the contrary.” Orud, 708
N.W.2d at 76 (citing Jones v. Betz, 203 Iowa 767, 768, 210 N.W. 609,

609 (1926)).

      The evidence in this case fails to rebut the presumption of delivery

on the date the deed was executed.      Although Bob claims in his brief

“Bobby delivered the quit claim deed later, after his marriage had been

terminated,” there is nothing in the record to support this claim. There

is no evidence of how and when Bob acquired possession of the deed.

The only evidence on the issue was Bob’s testimony that he “got it back

later.” This evidence is vague and insufficient to rebut the presumption

that the deed was delivered when signed. It certainly does not establish

that the deed was delivered after Bobby and Sheryl divorced. Therefore,

we conclude the conveyance was attempted when Bobby was married,

and the language of section 561.13 is implicated to govern the validity of

the conveyance.

      Section 561.13 invalidates deeds not signed by both spouses

“unless and until the spouse of the owner executes the same or a like

instrument” that sets out the legal description of the homestead. Iowa

Code § 561.13. If the statute is not satisfied, the deed is invalid as to

both the husband and the wife. Beal Bank v. Siems, 670 N.W.2d 119,

124-25 (Iowa 2003); accord Hostetler v. Eddy, 128 Iowa 401, 406, 104
N.W. 485, 487 (1905) (holding contract not signed by wife “was void in

favor of both husband and wife”); Goodwin v. Goodwin, 113 Iowa 319,

324, 85 N.W. 31, 32 (1901) (“A conveyance of a homestead occupied by

husband and wife, in which the wife does not join, is invalid for any

purpose.”); see also Thayer v. Sherman, 218 Iowa 451, 458, 255 N.W.
8

506, 509 (1934) (“The provisions of this section are for the benefit of all

who are interested in the homestead. It is designed as a protection to the

wife, the children, and the husband himself.” (citing Lunt v. Neeley, 67
Iowa 97, 24 N.W. 739 (1885))).

      The district court found section 561.13 was satisfied in this case

because Sheryl executed a “like instrument” that legally described the

homestead. The “like instrument” the court relied on was the stipulated

dissolution decree between Bobby and Sheryl, which provided:

      the homestead of [Bobby], which was owned by [Bobby] prior
      to his marriage to [Sheryl], and legally described in Exhibit
      ‘1’ shall be awarded to [Bobby], solely, subject to any and all
      amounts due upon said property to any party, including real
      estate taxes, which [Bobby] shall assume, pay and hold
      [Sheryl] harmless from any amounts due thereon.

      We think the district court read the words “like instrument” too

broadly. The words “like instrument” are not meant to enlarge the class

of documents by which the spouse can join in the conveyance beyond

instruments of conveyance or encumbrance, such as deeds or mortgages.

Rather, the words “like instrument” mean only that the spouse need not

sign the same deed as the owner in order to join in the conveyance. Until

1981, the statute required a joint instrument. See Iowa Code § 561.13

(1981) (“No conveyance or encumbrance of, or contract to convey or

encumber the homestead, if the owner is married, is valid, unless the

husband and wife join in the execution of the same joint instrument, and

the instrument sets out the legal description of the homestead . . . .”). In

1981, however, the legislature amended the statute to also allow the

husband and wife to effectuate the conveyance by separate instruments:

            No A conveyance or encumbrance of, or contract to
      convey or encumber the homestead, if the owner is married,
      is not valid, unless and until the husband and wife join in
                                     9
      the execution of the same joint spouse of the owner executed
      the same or a like instrument, or a power of attorney for the
      execution of the same of a like instrument, and the
      instrument or power of attorney sets out the legal
      description of the homestead . . . .

1981 Iowa Acts ch. 81, § 1. An explanation of the bill noted that the

change

      eliminates the requirement that both spouses execute the
      same joint instrument in order to convey or encumber the
      homestead. Instead, the spouse of the titleholder, if the
      spouses do not hold joint title to the property, may execute a
      like instrument or power of attorney for the execution of the
      instrument or a like instrument conveying or encumbering
      the homestead.

Explanation of H.F. 430, 69th Gen. Assemb., Reg. Sess. (Iowa 1981).

      Although a decree for dissolution of marriage may constitute a

muniment of title, a dissolution decree, or a stipulation, cannot be

viewed as a conveyance of land to a nonparty to the dissolution of

marriage. See Iowa Code § 598.21(1) (court required to divide property of

the parties in a dissolution decree and transfer title of the property by

such means as ordering the parties to execute a quitclaim deed or

ordering a change of title for tax purposes and delivery of the deed or

change of title to the county recorder).    Because Bobby attempted to

convey his property while he was married, and Sheryl never signed the

quitclaim deed executed by Bobby-or another deed or like instrument

that transferred the property to Bob-section 561.13 invalidates the

conveyance.

      We also reject the district court’s alternative line of reasoning that

section 561.13 did not invalidate the deed because

      Sheryl has never taken any action to invalidate the Quit
      Claim Deed; rather, it is Bobby who seizes the opportunity to
      plead a technical defect in his own earlier, and counseled,
                                     10
      act. And, he does that solely for his own benefit and not in
      the stead of Sheryl or the couple’s children.

This argument has no basis in our law. Section 561.13 makes a deed

invalid—that is, void—without the signature of both spouses, not merely

voidable by the spouse who did not sign.       Iowa Code § 561.13; Beal

Bank, 670 N.W.2d at 124-25; accord Hostetler, 128 Iowa at 406, 104

N.W. at 487 (holding contract not signed by wife, “was void in favor of

both husband and wife”); Goodwin, 113 Iowa at 324, 85 N.W. at 32 (“A

conveyance of a homestead occupied by husband and wife, in which the

wife does not join, is invalid for any purpose.”); see also Thayer, 218 Iowa

at 458, 255 N.W. at 509 (“The provisions of this section are for the

benefit of all who are interested in the homestead. It is designed as a

protection to the wife, the children, and the husband himself.” (Citation

omitted.)).

      Moreover, while it may be tempting for trial judges to fashion

remedies viewed to be fair and just under the particular circumstances of

a case, the law has defined those concepts and must dominate the

decisionmaking process. See Iowa State Bank & Trust Co. v. Michel, 683
N.W.2d 95, 107 (Iowa 2004) (“ ‘[C]ourts of equity are bound by statutes
and follow the law in [the] absence of fraud or mistake.’ ” (quoting

Mensch v. Netty, 408 N.W.2d 383, 386 (Iowa 1987))).                 Absent

constitutional concerns, it is not for courts to overlook the language of a

statute to reach a particular result deemed unjust under the particular

circumstances of a case.     See Brunsdon v. Brunsdon, 199 Iowa 1099,

1113, 200 N.W. 823, 829 (1924) (“The conclusion arrived at in this case

may result in a grave injustice being done to appellees, but a court of

equity cannot so expand its proper jurisdiction as to completely override

statutes or ignore established doctrines.”).
                                     11

      Our law has chosen to provide special procedures to protect

homestead rights, and has defined this protection in a comprehensive

manner. We have said:

      [T]he purpose of the homestead laws is “to provide a margin
      of safety to the family, not only for the benefit of the family,
      but for the public welfare and social benefit which accrues to
      the State by having families secure in their homes.”

Brown v. Vonnahme, 343 N.W.2d 445, 451 (Iowa 1984) (quoting In re

Marriage of Tierney, 263 N.W.2d 533, 534 (Iowa 1978)). “ ‘[T]o secure the

benevolent purposes of the homestead laws,’ we construe these laws

broadly and liberally ‘in favor of the beneficiaries of the legislation.’ ” In

re Estate of Tolson, 690 N.W.2d 680, 682 (Iowa 2005) (quoting Millsap v.

Faulkes, 236 Iowa 848, 852, 20 N.W.2d 40, 42 (1945)); accord Elliott v.

Till, 219 Iowa 649, 656, 259 N.W. 460, 464 (1935) (“That the homestead

statute must be liberally construed to effectuate its purpose, there is no

question.”); Hunt, Hill & Betts v. Moore, 219 Iowa 451, 453, 258 N.W.
114, 115 (1934) (“It has been the well-settled rule of this court to

construe the homestead statute liberally in favor of the owner of the

home.”). This approach means we not only construe the protection of

section 561.13 broadly to protect the spouse who does not join in the

conveyance, but also in situations such as this, when the protection is

sought to be invoked by the owner spouse who failed to obtain the other

spouse’s signature. The statute invalidates the conveyance and makes

no distinction based on whether the non-signing spouse subsequently

loses his or her interest in the homestead.

      We disagree with the district court that section 561.13 did not

invalidate the deed because Bobby sought to invoke the statute “for his

own benefit.” The statute not only exists to benefit Bobby, but the whole
                                         12

family unit, including the children who remain with the parents under a

joint custody arrangement. See generally In re Marriage of Tierney, 263
N.W.2d      at    534   (noting   the   homestead   exemption   “follow[s]   the

homestead’s award to one of the parties” in a dissolution). The statute

draws clear lines, and the court cannot engage in decisionmaking that

ignores those lines.

      Finally, to the extent the district court relied on Sheryl and Bobby’s

estrangement at the time the deed was signed, we reject that reasoning

as well.     The statute applies “if the owner is married,” Iowa Code §

561.13, and we interpret this phrase strictly, Gustafson v. Fogleman, 551
N.W.2d 312, 315 (Iowa 1996), to include a period of separation preceding

divorce.

      IV.        Conclusion

      The district court erred in finding section 561.13 was satisfied, or

alternatively, did not apply in this case.      A conveyance was attempted

while the owner was married, and the spouse did not execute the same

or a like instrument joining in the conveyance.        It was therefore void.

Title never passed to Bob through the quitclaim deed, and Bob has not

raised any other grounds to support his claim of ownership.                  The

partition action therefore fails. We therefore affirm the decision of the

court of appeals and reverse the judgment of the district court.

      DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT JUDGMENT REVERSED.